Exhibit 10.5

GUARANTY

(INLAND REAL ESTATE INCOME TRUST, INC.)

 

 

LENDER:SANTANDER BANK, N.A.

 75 State Street

 Boston, MA 02109

 

BORROWER:IREIT SHREWSBURY WHITE CITY, L.L.C.

 

PROPERTY:20-50, 70, 84, 88-120 Boston Turnpike and 21 South Quinsigamond Avenue

Shrewsbury, MA

 

CLOSING DATE:                    April 7, 2015

 

ORIGINAL PRINCIPAL

AMOUNT:$49,400,000.00

 

LOAN ARRANGEMENT

DATE:April 7, 2015

 

To induce SANTANDER BANK, N.A. (hereinafter “Lender” which term shall include
its successors and assigns) to enter into the foregoing Loan Arrangement (which
term shall include without limitation a certain $49,400,000.00 mortgage loan as
evidenced in part by a Term Note, a Loan Agreement and a Mortgage and Security
Agreement and Financing Statement, all of even date (the “Loan Arrangement”))
with the above-named Borrower (hereinafter called the “Borrower”) thereof and of
any loans, advances or financial accommodations heretofore or hereafter granted
by Lender to or for the account of Borrower thereunder, The undersigned
Guarantor agrees to indemnify and hold Lender harmless against all obligations,
demands and liabilities, by whomsoever asserted, and against all losses in any
way suffered, incurred or paid by Lender as a result of or in any way arising
out of the following or after the following has occurred:

(a) Fraud or written intentional material misrepresentation by Guarantor or
Borrower in connection with the Loan Arrangement;

(b) Any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by,
consented to, or acquiesced in by, Guarantor or Borrower, and has not been
discharged within one hundred twenty (120) days;

(c) Guarantor or Borrower, in bad faith, materially hinders, delays or
interferes with the lawful exercise by the Lender of its rights or remedies
under the loan documents after the Loan Arrangement has been accelerated by the
Lender, including, without limitation, the right to take possession of any
collateral, or collected rents and/or distributions arising from any collateral;

1

 

 

(d) Intentional physical waste of the Property committed by the Guarantor or
Borrower which is not remedied or cured within forty five (45) days after
receipt of written demand from the Lender;

(e) The misapplication or conversion by Borrower of (i) any insurance proceeds
paid by reason of any loss, damage, or destruction to the Property, (ii) any
awards or other amounts received in connection with the condemnation of all or a
portion of the Property, (iii) any rent, proceeds from any Letter of Credit or
other fees and income under leases received in connection with the Property
during or after the cure period after the default has occurred that will, upon
the running of the cure period, become an Event of Default, or (iv) any rents
paid more than one month in advance;

(f) Failure to pay charges for labor or material requested by Guarantor or
Borrower which gives rise to a lien on the Property or the failure to pay or
escrow taxes or to pay other charges that can create a lien on any portion of
the Property, prior to ninety (90) days following the date the subject lien is
created, provided that such period shall be extended to one hundred eighty (180)
days so long as Borrower has taken all good faith measures reasonably
appropriate to obtain the release of such liens during such period;

(g) Any security deposits held by Borrower with respect to the Property are not
delivered to Lender upon a foreclosure of the Property or action in lieu
thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases (as defined in the
Mortgage) prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;

(h) Borrower fails to obtain Lender’s prior written consent to any subordinate
financing or other voluntary lien encumbering the Property which financing or
other voluntary lien is placed on the Property by Borrower;

(i) Borrower fails to maintain the insurance coverage required by the loan
documents; or

(j) in any manner arising under a certain Environmental Indemnity Agreement of
even date.

(k) in any manner arising under any Hedging Contract (as defined in the Note)
entered into by the Borrower so long as the Guarantor is an eligible contract
participant ("ECP") as defined under the Commodity Exchange Act or would not
violate any other applicable law.

(l) failure of the Borrower to comply with Section 3.10 of the Loan Agreement.
This obligation of the Guarantor shall terminate at such time, if ever, as
Borrower completes its obligations under Section 3.10 to Lender's reasonable
satisfaction.

2

 

 

The Guarantor also agrees:  that this Guaranty shall not be impaired by any
modification, supplement, extension or amendment of any contract or agreement to
which the parties thereto may hereafter agree, nor by any modification, release
or other alteration of any of the obligations hereby guaranteed or of any
security therefor, nor by any agreements or arrangements whatever with Borrower
or anyone else; that the liability of Guarantor hereunder is direct and
unconditional and may be enforced without requiring Lender first to resort to
any other right, remedy or security; that no Guarantor shall have any right of
subrogation, reimbursement or indemnity whatsoever, nor any right of recourse to
security for the debts and obligations of Borrower to Lender, unless and until
all of said debts and obligations have been paid in full; that if there is more
than one Guarantor, the liability of the Guarantor hereunder shall be joint and
several; that if Borrower or any Guarantor shall at any time become insolvent or
make a general assignment, or if a petition in bankruptcy or any insolvency or
reorganization proceedings shall be filed or commenced by, against or in respect
of Borrower or any Guarantor and which, in the case of an involuntary
proceeding, is not dismissed or otherwise terminated within one hundred twenty
(120) days of filing, any and all obligations of Guarantor shall, at Lender’s
option, forthwith become due and payable without notice; that the books and
records of Lender showing the account between Lender and Borrower shall be
admissible in any action or proceeding, shall be binding upon Guarantor for the
purpose of establishing the items therein set forth and shall constitute prima
facie proof thereof; that this Guaranty is a continuing Guaranty which shall
remain effective during the initial term and each renewal term of the foregoing
Loan Arrangement; and that the death of Guarantor shall not effect the
termination of this Guaranty as to such deceased or as to any other Guarantor;
that nothing shall discharge or satisfy the liability of any Guarantor hereunder
except the full payment and performance of all of Borrower’s debts and
obligations to Lender with interest; that any and all present and future debts
and obligations of Borrower to Guarantor are hereby waived and postponed in
favor of and subordinated to the full payment and performance of all present and
future debts and obligations of Borrower to Lender; that all sums at any time to
the credit of Guarantor and any of the property of Guarantor at any time in
Lender’s possession may be held by Lender as security for any and all
obligations of such Guarantor to Lender hereunder; and Lender shall be deemed a
secured party with respect to the same and further, with respect to accounts,
Lender may apply the same after an event of default; and that Guarantor shall be
liable to Lender for all expenses which Lender may incur in enforcement of
Lender’s rights hereunder, including, without limitation, reasonable attorneys’
fees and expenses.

Guarantor waives notice of acceptance hereof; the right to a jury trial in any
action hereunder; presentment and protest of any instrument, and notice thereof;
notice of default; and all other notices to which such Guarantor might otherwise
be entitled.

This Guaranty, all acts and transactions hereunder, and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
according to the laws of the Commonwealth of Massachusetts, shall be binding
upon the heirs, personal representatives, successors and assigns of Guarantor
and shall enure to the benefit of Lender, its successors and assigns.

 

[next page is signature page]

3

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Guaranty UNDER SEAL to be effective as of the date first set forth above.

 

WITNESS:

 

 

 

 

/s/ Judy L. Millette

GUARANTOR:

 

INLAND REAL ESTATE INCOME TRUST, INC.

 

 

By:  /s/ Marcia Grant

Marcia Grant

Its: Assistant Secretary

 

 

 

STATE OF ILLINOIS

 

COUNTY OF DUPAGE

 

 

I, _Vivian L. Brown____________, a Notary Public in and for said County, in the
State aforesaid, on this _2nd__ day of April, 2015, DO HEREBY CERTIFY, that
Marcia Grant, the Assistant Secretary of Inland Real Estate Income Trust, Inc.,
a Maryland corporation, who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument as such Assistant Secretary
of said corporation, appeared before me this day in person and acknowledged that
she signed and delivered the said instrument as her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

 

/s/ Vivian L. Brown, Notary Public

My commission expires:

 

 

 

 

[Signature page of Guaranty]

